Per Curiam:
The petition for rehearing in this case raises no new point other than that the court misconstrued the witness Ireland’s testimony and examined the wrong exhibit.
We have carefully reexamined the exhibits involved in the appeal and we find but one exhibit marked illustrative Exhibit A and no exhibit whatever marked “Illustrative Exhibit A, sample No. 3.” If there be any mistake in the matter it was not the mistake of the-court, but a mistake of the witness or a mistake in marking the exhibits. Even if we found that the witness had been misunderstood or that the wrong exhibit had been examined, we would not bo justified in changing the conclusion reached.
The petition for rehearing is denied.